NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                             MARLA S., Appellant.

                            No. 1 CA-MH 15-0058
                              FILED 1-14-2016


           Appeal from the Superior Court in Mohave County
                         No. MH-2015-00033
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Dolores H. Milkie
Counsel for Appellee

Mohave County Legal Defender’s Office, Kingman
By Eric Devany
Counsel for Appellant
                              In re MARLA S.
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Maurice Portley joined.


N O R R I S, Judge:

¶1            After conducting an evidentiary hearing, the superior court
found by clear and convincing evidence that Appellant was, as a result of a
mental disorder, persistently or acutely disabled, in need of psychiatric
treatment, and unwilling or unable to accept voluntary treatment. See
generally Ariz. Rev. Stat. (“A.R.S.”) § 36-501(31) (Supp. 2014). Accordingly,
the court ordered Appellant to undergo a combination of inpatient and
outpatient treatment (“treatment order”).

¶2             On appeal, Appellant argues we should vacate the treatment
order, challenging the sufficiency of the evidence. The treatment order is,
however, supported by substantial evidence. See generally Matter of Mental
Health Case No. MH 94-00592, 182 Ariz. 440, 443-46, 897 P.2d 742, 745-48
(App. 1995) (reviewing court will uphold treatment order if supported by
substantial evidence and will set aside superior court’s findings of fact only
if “clearly erroneous or unsupported by any credible evidence”).

¶3            At the hearing, one of the two physicians who evaluated
Appellant testified she was suffering from a mental disorder, “psychotic
disorder NOS.” She explained Appellant exhibited “active delusions,”
“delusional psychosis,” and a “pretty disorganized” thought process. This
physician further testified that although Appellant had not exhibited any
behavior that would suggest she was suicidal, her “active delusions” and
her actions on those delusions could place her in a dangerous situation. The
other evaluating physician also diagnosed Appellant as suffering from
“psychotic disorder NOS.”1 This physician described Appellant as
“extremely paranoid,” suffering from “paranoid delusions,” and explained
she did not have “the ability to differentiate between what is real and what
is not real.”



              1The parties stipulated to the admissibility of this physician’s
affidavit in support of the petition for court ordered treatment in lieu of his
appearance at the hearing.

                                      2
                              In re MARLA S.
                            Decision of the Court

¶4            Both physicians testified Appellant lacked insight into her
mental illness and was unable to make an informed decision regarding her
need for treatment. And, both physicians explained there was a reasonable
prospect of treating Appellant’s mental disorder through a combination of
inpatient and outpatient treatment. Finally, both physicians expressed their
opinions to a reasonable degree of medical certainty or probability that
Appellant’s mental disorder caused her to be persistently or acutely
disabled as that term is defined under A.R.S. § 36-501(31). And, although
they did not describe their opinions in those terms, their failure to use those
terms did not render their opinions speculative or otherwise legally
inadequate. See In re M.H. 2007-001236, 220 Ariz. 160, 169-70, ¶ 30, 204 P.3d
418, 427-28 (App. 2008) (expert’s failure to use “magic word or phrase such
as probability is not determinative”) (citation omitted).

¶5            The two acquaintance witnesses who testified at the hearing
further substantiated Appellant’s delusional behavior. One witness
described Appellant’s thoughts as “grandiose in nature, such as great
accomplishments . . . mostly around a murder of a child,” while the other
witness described Appellant as having a “flight of ideas,” such as
identifying herself as a military officer.

¶6            This evidence and the additional evidence presented to the
superior court at the hearing, including Appellant’s own testimony that
reflected her delusional and psychotic mental state, amply supported the
superior court’s findings that Appellant was, as a result of a mental
disorder, persistently or acutely disabled, in need of psychiatric treatment,
and unwilling or unable to accept voluntary treatment. We therefore affirm
the superior court’s treatment order.




                                  :ama




                                         3